DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 10/19/2022.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d),
which papers have been placed of record in the file.

The status of the claims

Claims 1-8 and 21-32 are pending.
Claims 1-8 are amended.
Claims 9-20 are cancelled.
Claims 21-32 are added.
Claims 1-8 and 21-32 are rejected.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 21 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4, 8, 21-22, 24-25, 27-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2019/0327693) in view of R1-1912895 (3GPP TSG RAN WG1 #99 Reno, USA, November 18th – 22nd 2019), hereinafter referred to D1, and further in view of Li et al. (US 2021/0281448 A1). 

As per claim 1, Rahman discloses (Currently Amended) A method, comprising: by a user equipment device (UE): connecting to a base station (BS) (Rahman: Par 0013, “A user equipment (UE) for an uplink (UL i.e. connecting), power control is provided. The UE includes a transceiver configured to transmit, to a base station (BS)”); transmitting information regarding transmit power capability to the BS (Rahman: Par 0013, “The UE includes a transceiver configured to transmit (i.e. transmitting), to a base station (BS), UE capability information including a full power transmission capability (i.e. power capability) of the UE), wherein the information specifies full power support for a subset of transmitted precoding matrix indicators (TPMIs) )(Rahman: Par 0219, UE is capable of full power UL transmission 1-5 Precoding matrix for TPMI index 1-5(i.e. subset of TPMIs) in TABLE 1);  and transmitting data to the BS according to the transmit power capability indicated in the information. (Rahman: Par 0007 “The method includes transmitting, to the BS, UL data via a PUSCH based on the received indication of the TPMI and the number of layers.”)
Rahman does not explicitly disclose wherein the information includes a bitmap indicating which TPMIs are supported for full power for two antenna ports; 
However, D1 discloses wherein the information includes a bitmap indicating which TPMIs are supported for full power for two antenna ports; (D1: p7:line 6-8 “Alt.4 (Combination based TPMI grouping under Tx power imbalance among antenna ports) can capture all possible TPMI groups which enable UL full Tx power for 4-port UE, the reporting bitmap size is 10bits.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rahman to include bitmap indication by D1. One of ordinary skill would have been motivated to include bitmap indication to improve arbitrary selection from TPMIs. 
	Rahman in view of D1 does not explicitly disclose reporting a number of sounding reference signal (SRS) resources and a number of ports for a SRS resource.
	However, Li discloses reporting a number of sounding reference signal (SRS) resources and a number of ports for a SRS resource (Li: Par 0006 “A user equipment (UE) may transmit a UE capability report to a base station indicating a number of SRS resources the UE is capable of transmitting over, a number of antenna ports the UE is capable of using for each SRS resource (e.g., for each SRS transmission)”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rahman in view of D1 to include UE report by Li. One of ordinary skill would have been motivated to include UE report to enhance SRS configuration. (Li: Par 0006) 

As per claim 2, Rahman in view of D1 and Li discloses the method of claim 1, 
Rahman further discloses wherein the information includes an indication of full power transmission support and an indication of the subset of TPMIs. (Rahman: Par 0121 “The subset of TPMI indices for the three coherence types are summarized in TABLE 7 and TABLE 8 where rank=r corresponds to (and is equivalent to) r layers. Par 0235, the subset S is reported by the UE. As an example, the UE can report the maximum rank value the UE is capable of full power UL transmission for. Then, S= {1, 2, . . ., max rank value reported by the UE}.”).
 
As per claim 3, Rahman in view of D1 and Li discloses the method of claim 1, 
Rahman further discloses further comprising: transmitting a request regarding sounding reference signal (SRS) resources related to the subset of the TPMIs. (Rahman: Par 0127, “Supported by the UE in one SRS resource where the coherence capability is one f full-coherence, partial-coherence, or non-coherence, full-coherence indicating that all antenna ports at the UE can be used to transmit a layer of UL data, partial-coherence indicating that only a pair of antenna ports at the UE can be used to transmit a layer of UL data, and non-coherence indicating that only a single antenna port at the UE can be used to transmit a layer of UL data. Furthermore, β 1 = max  (1, G R), R is the number of layers indicated by the TPMI, and G is the number of coherent antenna port groups given”). 

As per claim 4, Rahman in view of D1 and Li discloses the method of claim 3, 
           Rahman, D1 and Li do not explicitly disclose wherein the request indicates at least one additional SRS resource based on using the antenna virtualization or antenna switching for transmission.
However, Kowalski discloses wherein the request indicates at least one additional SRS resource based on using the antenna virtualization or antenna switching for transmission (Kowalski: “Par 0083, Scrambling identity Antenna port, scrambling identity and number of layers SRS request. (e.g. the request indicates additional SRS resources)”).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of SRS ports supported by the UE of Rahman, based on the teaching of SRS request of Kowalski, because doing so would enable more effective communication between base station and user device for transmission and configuration. (Kowalski Par 0083).

As per claim 8. Rahman in view of D1 and Li discloses the method of claim 1, 
Rahman further discloses performing independent link adaptation for the subset of the TPMIs based on using antenna virtualization or antenna switching. (Rahman: Par 0013, “The transceiver is further configured to transmit, to the BS, UL data via physical uplink shared channel (PUSCH) based on the determined power level for each antenna port at the UE and the TPMI where the TPMI indicates a precoding matrix and a number of layers used to transmit the UL data via the PUSCH. (e.g. each of the UE has independent uplink channel with each antenna port.)”)  

As per claim 21, Rahman discloses an apparatus, comprising: a processor, configured to cause a user equipment device (UE) to: connect to a base station (BS); (Rahman: Par 0013 “In one embodiment, a user equipment (UE) for an uplink (UL i.e. connecting), power control is provided. The UE includes a transceiver configured to transmit, to a base station (BS)”) transmit information regarding transmit power capability to the BS, (Rahman: Par 0013 “The UE includes a transceiver configured to transmit (i.e. transmitting), to a base station (BS), UE capability information including a full power transmission capability (i.e. power capability) of the UE”),  and transmit data to the BS according to the transmit power capability indicated in the information (Rahman: Par 0007 “The method includes transmitting, to the BS, UL data via a PUSCH based on the received indication of the TPMI and the number of layers.”) wherein the information specifies full power support for a subset of transmitted precoding matrix indicators (TPMIs), (Rahman: Par 0219, UE is capable of full power UL transmission 1-5 Precoding matrix for TPMI index 1-5(i.e. subset of TPMIs) in TABLE 1);   
Rahman does not explicitly disclose wherein the information includes a bitmap indicating which TPMIs are supported for full power for two antenna ports; report a number of sounding reference signal (SRS) resources and a number of ports for a SRS resource;  
	However, D1 discloses wherein the information includes a bitmap indicating which TPMIs are supported for full power for two antenna ports; (D1: p7:line 6-8 “Alt.4 (Combination based TPMI grouping under Tx power imbalance among antenna ports) can capture all possible TPMI groups which enable UL full Tx power for 4-port UE, the reporting bitmap size is 10bits.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rahman to include bitmap indication by D1. One of ordinary skill would have been motivated to include bitmap indication to improve arbitrary selection from TPMIs.
	Rahman in view of D1 does not explicitly disclose reporting a number of sounding reference signal (SRS) resources and a number of ports for a SRS resource.
	However, Li discloses reporting a number of sounding reference signal (SRS) resources and a number of ports for a SRS resource (Li: Par 0006 “A user equipment (UE) may transmit a UE capability report to a base station indicating a number of SRS resources the UE is capable of transmitting over, a number of antenna ports the UE is capable of using for each SRS resource (e.g., for each SRS transmission)”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rahman in view of D1 to include UE report by Li. One of ordinary skill would have been motivated to include UE report to enhance SRS configuration. (Li: Par 0006) 

As per claim 22, Rahman in view of D1 and Li discloses the apparatus of claim 21, Rahman further discloses wherein the processor is further configured to cause the UE to: transmit a request regarding sounding reference signal (SRS) resources related to the subset of the TPMIs.  (Rahman: Par 0121, “The subset of TPMI indices for the three coherence types are summarized in TABLE 7 and TABLE 8 where rank=r corresponds to (and is equivalent to) r layers. Par 0235, the subset S is reported by the UE. As an example, the UE can report the maximum rank value the UE is capable of full power UL transmission for. Then, S= {1, 2, . . ., max rank value reported by the UE}.)”)

As per claim 24, Rahman in view of D1 and Li discloses the apparatus of claim 22, Rahman further discloses wherein the request includes, for each requested SRS resource: a number of ports; and one or more TPMIs.  (Rahman: Par 0263, sounding reference signal (SRS) ports supported by the UE in one SRS resource, where the coherence capability is one of full-coherence, partial-coherence, or non-coherence, full-coherence indicating that all antenna ports at the UE can be used to transmit a layer of UL data, partial-coherence indicating that only a pair of antenna ports at the UE can be used to transmit a layer of UL data, and non-coherence indicating that only a single antenna port at the UE can be used to transmit a layer of UL data. Furthermore, β 1 = max  (1, G R), R is the number of layers indicated by the TPMI, and G is the number of coherent antenna port groups given by: (e.g. TPMIs are related to the SRS resources))

As per claim 25, Rahman in view of D1 and Li discloses the apparatus of claim 24, Rahman further discloses wherein the one or more TPMIs are indicated using one or more references to an index. (Rahman: Par 0153 “Note that the power per non-zero antenna port becomes ¼ for all rank 2 TPMIs in case of 4 antenna ports and coherence type=partialAndNonCoherent with any of the sub-embodiments 3-1, 3-2, and 3-3.”).  

As per claim 27, Rahman discloses a user equipment device (UE), comprising: one or more antennas; a processor coupled to the one or more antennas, wherein the processor is configured to cause the UE to: connect to a base station (BS); (Rahman: Par 0257 “In step 1306, the BS receives, from the UE, UL data via physical uplink shared channel (PUSCH) based on the determined power level for each antenna port at the UE.”); transmit information regarding transmit power capability to the BS, (Rahman: Par 0013 “The UE includes a transceiver configured to transmit (i.e. transmitting), to a base station (BS), UE capability information including a full power transmission capability (i.e. power capability) of the UE”),  and transmit data to the BS according to the transmit power capability indicated in the information. (Rahman: Par 0007 “The method includes transmitting, to the BS, UL data via a PUSCH based on the received indication of the TPMI and the number of layers.”) wherein the information specifies full power support for a subset of transmitted precoding matrix indicators (TPMIs), (Rahman: Par 0219 “UE is capable of full power UL transmission 1-5 Precoding matrix for TPMI index 1-5(i.e. subset of TPMIs) in TABLE 1.”);  
Rahman does not explicitly disclose wherein the information includes a bitmap indicating which TPMIs are supported for full power for two antenna ports; report a number of sounding reference signal (SRS) resources and a number of ports for a SRS resource; 
	D1 discloses wherein the information includes a bitmap indicating which TPMIs are supported for full power for two antenna ports; (D1: p7:line 6-8 “Alt.4 (Combination based TPMI grouping under Tx power imbalance among antenna ports) can capture all possible TPMI groups which enable UL full Tx power for 4-port UE, the reporting bitmap size is 10bits.”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rahman to include bitmap indication by D1. One of ordinary skill would have been motivated to include bitmap indication to improve arbitrary selection from TPMIs.
	Rahman in view of D1 does not explicitly disclose reporting a number of sounding reference signal (SRS) resources and a number of ports for a SRS resource.
	However, Li discloses reporting a number of sounding reference signal (SRS) resources and a number of ports for a SRS resource (Li: Par 0006 “A user equipment (UE) may transmit a UE capability report to a base station indicating a number of SRS resources the UE is capable of transmitting over, a number of antenna ports the UE is capable of using for each SRS resource (e.g., for each SRS transmission)”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rahman in view of D1 to include UE report by Li. One of ordinary skill would have been motivated to include UE report to enhance SRS configuration. (Li: Par 0006) 

As per claim 28, Rahman in view of D1 and Li discloses the UE of claim 27, 
Rahman further discloses wherein the processor is further configured to cause the UE to: transmit a request regarding sounding reference signal (SRS) resources related to the subset of the TPMIs.  (Rahman: Par 0121 “The subset of TPMI indices for the three coherence types are summarized in TABLE 7 and TABLE 8 where rank=r corresponds to (and is equivalent to) r layers. Par 0235, the subset S is reported by the UE. As an example, the UE can report the maximum rank value the UE is capable of full power UL transmission for. Then, S= {1, 2, . . ., max rank value reported by the UE}.)”)

As per claim 30, Rahman in view of D1 and Li discloses the UE of claim 28, 
Rahman further discloses wherein the request includes, for each requested SRS resource: a number of ports; and one or more TPMIs.  (Rahman: Par 0153 “Note that the power per non-zero antenna port becomes ¼ for all rank 2 TPMIs in case of 4 antenna ports and coherence type=partialAndNonCoherent with any of the sub-embodiments 3-1, 3-2, and 3-3.”).  

As per claim 31, Rahman in view of D1 and Li discloses the UE of claim 30, 
Rahman further discloses wherein the one or more TPMIs are indicated using one or more references to an index.  (Rahman: Par 0153 “Note that the power per non-zero antenna port becomes ¼ for all rank 2 TPMIs in case of 4 antenna ports and coherence type=partialAndNonCoherent with any of the sub-embodiments 3-1, 3-2, and 3-3.”).  

  Claim 5-6, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2019/0327693) in view of D1, in view of Li et al. (US 2021/0281448 A1) and further in view of Kowalski et al. (US 2018/0019794).


As per claim 5, Rahman in view of D1 and Li discloses the method of claim 3, Rahman further discloses a number of ports; and one or more TPMIs (Par 0263, sounding reference signal (SRS) ports supported by the UE in one SRS resource, where the coherence capability is one of full-coherence, partial-coherence, or non-coherence, full-coherence indicating that all antenna ports at the UE can be used to transmit a layer of UL data, partial-coherence indicating that only a pair of antenna ports at the UE can be used to transmit a layer of UL data, and non-coherence indicating that only a single antenna port at the UE can be used to transmit a layer of UL data. Furthermore, β 1 = max  (1, G R), R is the number of layers indicated by the TPMI, and G is the number of coherent antenna port groups given by:)
Rahman, D1 and Li do not explicitly disclose wherein the request includes, for each requested SRS resource:
However, Kowalski discloses wherein the request includes, for each requested SRS resource ((Kowalski: Par 0083 “Scrambling identity Antenna port, scrambling identity and number of layers SRS request. (e.g. the request indicates additional SRS resources)”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of SRS ports supported by the UE of Rahman, based on the teaching of SRS request of Kowalski, because doing so would enable more effective communication between base station and user device for transmission and configuration. (Kowalski: Par0083).
As per claim 6, Rahman in view of D1, Li and Kowalski discloses the method of claim 5, 
Rahman further discloses the method, wherein the one or more TPMIs are indicated using one or more references to an index. (Rahman: Par 0153 “Note that the power per non-zero antenna port becomes ¼ for all rank 2 TPMIs in case of 4 antenna ports and coherence type=partialAndNonCoherent with any of the sub-embodiments 3-1, 3-2, and 3-3.”).  
As per claim 23, Rahman in view of D1 and Li discloses the apparatus of claim 22, 
Rahman, D1 and Li do not explicitly disclose wherein the request indicates at least one additional SRS resource.  
  	However, Kowalski discloses wherein the request indicates at least one additional SRS resource. (Kowalski: Par 0083, Scrambling identity Antenna port, scrambling identity and number of layers SRS request. (e.g. the request indicates additional SRS resources)).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of SRS ports supported by the UE of Rahman, based on the teaching of SRS request of Kowalski, because doing so would enable more effective communication between base station and user device for transmission and configuration. (Kowalski: Par 0083).

As per claim 29, Rahman in view of D1 and Li discloses the UE of claim 28, 
Rahman, D1 and Li do not explicitly disclose wherein the request indicates at least one additional SRS resource.
However, Kowalski discloses wherein the request indicates at least one additional SRS resource. (Kowalski: Par 0083, Scrambling identity Antenna port, scrambling identity and number of layers SRS request. (e.g. the request indicates additional SRS resources)).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of SRS ports supported by the UE of Rahman, based on the teaching of SRS request of Kowalski, because doing so would enable more effective communication between base station and user device for transmission and configuration. (Kowalski: Par 0083).


Claim 7, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (US 2019/0327693) in view of D1, in view of Li et al. (US 2021/0281448 A1) and further in view of Sridharan et al. (US 2020/0045644).

As per claim 7. Rahman in view of D1 and Li discloses the method of claim 1, 
Rahman, D1 and Li do not explicitly disclose further comprising: transmitting an additional power headroom (PHR) indication for the subset of TPMIs. 
However, Sridharan discloses further comprising: transmitting an additional power headroom (PHR) indication for the subset of TPMIs. (Sridharan: Par 0117 and 0118, “In some such cases, a value indicated (by a UE) in a power headroom report (PHR) accompanying the PUSCH transmission may be dependent on a transmit precoding matrix indicator(TPMI) used for the PUSCH transmission...Because of this, when a UE is allowed to determine power allocation autonomously, the actual transmit power used by the UE can be TPMI-dependent. In other words, a PHR based on a slot with a PUSCH transmission.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of indication of TPMI of Rahman, based on the teaching of using PHR of Sridharan, because doing so would allow autonomous allocation between TPMIs and values from PHRs. (Sridharan: Par 0110).

As per claim 26, Rahman in view of D1 and Li discloses the apparatus of claim 21, Rahman, D1 and Li do not explicitly disclose wherein the processor is further configured to cause the UE to: transmit an additional power headroom (PHR) indication for the subset of TPMIs.
However, Sridharan discloses wherein the processor is further configured to cause the UE to: transmit an additional power headroom (PHR) indication for the subset of TPMIs. (Sridharan: Par 0117 and 0118, “In some such cases, a value indicated (by a UE) in a power headroom report (PHR) accompanying the PUSCH transmission may be dependent on a transmit precoding matrix indicator(TPMI) used for the PUSCH transmission...Because of this, when a UE is allowed to determine power allocation autonomously, the actual transmit power used by the UE can be TPMI-dependent. In other words, a PHR based on a slot with a PUSCH transmission.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of indication of TPMI of Rahman, based on the teaching of using PHR of Sridharan, because doing so would allow autonomous allocation between TPMIs and values from PHRs. (Sridharan: Par 0110).
As per claim 32, Rahman in view of D1 and Li discloses the UE of claim 27, 
Rahman, D1 and Li do not explicitly disclose wherein the processor is further configured to cause the UE to: transmit an additional power headroom (PHR) indication for the subset of TPMIs.  
However, Sridharan discloses wherein the processor is further configured to cause the UE to: transmit an additional power headroom (PHR) indication for the subset of TPMIs. (Sridharan: Par 0117 and 0118, “In some such cases, a value indicated (by a UE) in a power headroom report (PHR) accompanying the PUSCH transmission may be dependent on a transmit precoding matrix indicator(TPMI) used for the PUSCH transmission...Because of this, when a UE is allowed to determine power allocation autonomously, the actual transmit power used by the UE can be TPMI-dependent. In other words, a PHR based on a slot with a PUSCH transmission.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of indication of TPMI of Rahman, based on the teaching of using PHR of Sridharan, because doing so would allow autonomous allocation between TPMIs and values from PHRs. (Sridharan, par 0110).






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI YOUNG MIN KIM whose telephone number is (571)272-5913. The examiner can normally be reached Monday - Thursday : 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.K./Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472